         Case 3:19-cv-01620-LC-EMT Document 11 Filed 09/14/20 Page 1 of 2



                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL MINTON
        Plaintiff,

vs                                                     CASE NO: 3:19cv1620

ESCAMBIA COUNTY, et al.
          Defendant.
__________________________________________________\

                                       ORDER


         Before the Court are Plaintiff’s Objections (doc 9) to the Magistrate Judge’s
Report and Recommendation (doc 4 of 6 June 2019) issued in this case. The
objections were not before the Court at the time it issued the Order adopting the
Report and Recommendation and directing the entry of Judgment in this case (doc.
5). Plaintiff has now complained (doc 7) that he had not been notified of the
Magistrate’s Report and Recommendation nor the Court’s Order, and although more
than a year late, Plaintiff was given the opportunity to file objections (doc 8). In
accordance with that Order, his Objections (doc 9) have now been considered by the
Court.
         The Court has made a de novo determination of the Objections, and again
concludes the Report and Recommendation should be adopted. Therefore, the
      Case 3:19-cv-01620-LC-EMT Document 11 Filed 09/14/20 Page 2 of 2



                                                                            Page 2 of 2


Court’s previous Order adopting the Report and Recommendation and directing the
entry of Judgment in this case shall remain in full force and effect.
      ORDERED this 14th day of September, 2020.


                                                        s/L.A. Collier
                                                      LACEY A. COLLIER
                                                 Senior United States District Judge
